Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed January, 19th, 2022 has been entered.  Claims 1 – 7 are currently pending.  Claims 8 – 11 have been withdrawn as being drawn to nonelected inventions.  All previous prior art rejections have been withdrawn in view of new grounds of rejection presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the basis for the percentage of the rapeseed protein isolate is unclear.  For the purposes of this Office Action, it will be understood to be wt%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, and 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hiron (US-20030224099-A1), in view of Düring (US-20170027190-A1).
Regarding claims 1, 2, and 5 – 7, Hiron teaches a foam used for meringues and nougats that is made of egg white and milk proteins [0038].  Hiron also teaches that milk proteins can be replaced with a canola protein isolate [0045].
Hiron does not teach the use of a native rapeseed protein isolate comprising 40 – 65 wt% cruciferins and 35 – 60 wt% napins and having a solubility of ≥88 wt% or ≥90 wt% over a pH range of 3 – 10 at 23±2°C.  Hiron also does not teach the foam comprising 80 – 85 wt% water or the ratio of rapeseed proteins to milk proteins.
	Regarding the canola (rapeseed) protein isolate comprising napins and cruciferin, Düring teaches a rapeseed (aka canola) protein isolate made of 40 – 45 wt% cruciferin and 55 – 60 wt% napin [0011].  This isolate has a protein content of >99.5%.  It would have been obvious to substitute the protein isolate Düring for the protein isolate of Hiron as the protein mixture of Düring is a type of 
	Hiron is silent as to the proteins in the rapeseed protein isolate being native.  “Native” can be taken to mean a protein found in its un-denatured state.  The protein isolate of Düring shows low denaturation compared to other proteins such as albumin, globulin, and ovalbumin [Fig 5].  The lower denaturation would then mean the proteins of Hiron and Düring are native.
	Hiron is silent as to a foam having 5 – 20 wt% of the native rapeseed protein isolate.  Hiron does teaches the use of 3.6 wt% rapeseed proteins in a foam [Table IV].  Hiron is also silent to the foam having 80 – 95 wt% water.  However, it would have been obvious to adjust the concentration of rapeseed protein so as to obtain the desired foam qualities.  It would also have been obvious to then adjust the amount of water to 80 – 95 wt% while adding other proteins, such as egg proteins, and still obtain a suitable foam.  In addition, while Hiron does not teach the sum of the water, rapeseed protein isolate, and secondary protein concentrations being 100% or less, it is obvious that any three numbers added together would have been 100% or less as the three values are all percentages of the whole.
	Hiron is not explicit as to the native protein isolate as listed in claim 1 having 40 – 65 wt.% cruciferin and 35 – 60 wt.% napin having the features of having a solubility of ≥88 wt% or ≥90 wt% over a pH range from 3 to 10 at a temperature of 23 ± 2°C.  However, the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).   Since the rapeseed protein isolate of Düring comprises 
	Hiron does not teach the ratio of rapeseed proteins to a second protein comprising at least 25 wt% of a second protein compared to the total of rapeseed and a second protein (75:25) or a ratio of 25:75 to 75:25 with egg proteins but does teach their combination of rapeseed proteins and egg proteins to create a foam.  When faced with a mixture, one of ordinary skill in the art would have been motivated by common sense to select a 1:1 ratio absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Given that egg proteins constitute a second protein and the rapeseed and egg proteins are known to be used in foams, one of ordinary skill in the art would have had a reasonable expectation that a ratio of 50:50 would have provided a stable foam.
Regarding claim 3, Hiron does not teach a native rapeseed protein isolate in an aqueous 2 wt% solution having a conductivity of <9000 µS/cm over a pH range of 2 – 12 measured using a Hach sensION+ EC71 conductivity meter.  However, the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hiron and Düring as applied to claim 1 above, and further in view of Kroll (“Selected functional properties of detoxified rapeseed protein preparations effected by phytic acid”).
Regarding claim 4, Hiron and Düring teach a foam made from a rapeseed protein isolate, but are silent as to the phytate level of the rapeseed protein isolate used.
Kroll teaches rapeseed proteins have very good foaming properties, but that >1% phytic acid (the acid form of phytate) has negative effects on these properties [pg. 623, ¶5].  It would have been obvious to a person having ordinary skill in the art to select a protein isolate with a phytate concentration of < 0.4% so as to provide better foaming properties.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of copending Application No. 16/959,768 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a foam comprising: 80-95% water; 5-20% native rapeseed protein isolate comprising 40-65% cruciferins and 35-60% napins and having a conductivity of less than 9000uS.cm over a pH range of 2-12 and a solubility of at least 88%, preferably at least 90% at a pH of 3-10 and temperature of 23±2°C; and a second protein including milk protein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, filed January 19th, 2022, have been fully considered.
Applicant’s arguments with respect to claims 1 – 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s affidavit, filed February 2nd, 2022, has been fully considered.
The affidavit under 37 CFR 1.132 is insufficient to overcome the rejection of claims 1 - 7 based upon 35 U.S.C. 103 as set forth in the last Office action because: the affidavit does not speak to the new grounds of rejection which do not rely upon any reference applied in the prior rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791